Citation Nr: 1105280	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  08-37 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for posttraumatic stress disorder 
(PTSD). 

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for depression.

3.  Entitlement to service connection for anxiety disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from 
March 1970 to November 1971. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(RO).  In that rating decision, the RO declined to reopen the 
claim for service connection for PTSD and depression, determining 
that new and material evidence had not been received.  The RO 
separately denied a claim for service connection for anxiety 
disorder on the merits.  

In July 2010, the Board issued the following determinations: it 
denied the Veteran's application to reopen the previously denied 
claim for entitlement to service connection for PTSD because no 
new and material evidence had been received; and it reopened the 
previously denied claim for entitlement to service connection for 
depression, and it adjudicated the underlying claim as one 
generalized issue for entitlement to service connection for a 
psychiatric disorder (originally claimed as depression and 
anxiety disorder) in accordance with the Court of Appeals for 
Veterans Claims (Court's) holding in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), and denied the claim on its merits.  

As explained below, vacatur of that decision is warranted and the 
matters are remanded back to the RO.  


FINDINGS OF FACT

1.  On July 6, 2010, the Board issued a decision that denied the 
Veteran's application to reopen the previously denied claim for 
entitlement to service connection for PTSD, it reopened the 
previously denied claim for entitlement to service connection for 
depression, but denied the underlying generalized claim for 
entitlement to service connection for a psychiatric disorder 
(originally claimed as depression and anxiety) on the merits.

2.  Evidence pertinent to the matters decided in the July 6, 2010 
Board decision (namely a June 2010 request for a Travel Board 
hearing) was received by VA prior to that decision, but did not 
appear to have been associated with the record beforehand, and it 
was not considered by the Board.


CONCLUSION OF LAW

The Board's July 6, 2010 decision in the matters of whether new 
and material evidence has been received to reopen the previously 
denied claims for entitlement to service connection for PTSD and 
depression, and the matter of entitlement to service connection 
for anxiety disorder, was based on an incomplete record, and must 
be vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.904 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision when a veteran is 
denied due process of law.  Failure to consider submitted 
argument and/or evidence, or the failure to afford the Veteran 
the right to have a hearing is a denial of due process.  In this 
case, the Veteran was denied due process of law as a result of 
the Board's inability to consider relevant information he sought 
to submit in support of his claim.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2010).

In July 2010, the Board denied the Veteran's application to 
reopen the previously denied claim for entitlement to service 
connection for posttraumatic stress disorder (PTSD), because no 
new and material evidence had been received.  Also at that time, 
the Board reopened the previously denied claim for entitlement to 
service connection for depression, and adjudicated the underlying 
claim as one generalized issue for entitlement to service 
connection for a psychiatric disorder (originally claimed as 
depression and anxiety disorder) pursuant to the Court's holding 
in Clemons.  Ultimately, the Board denied the claim for service 
connection for a psychiatric disorder on its merits.  In June 
2010, just prior to the Board's July 2010 decision, the Milwaukee 
RO received the Veteran's request for a Travel Board hearing .  
That request, however, was not associated with the claims folder 
at the time of the July 2010 Board decision. 

The Veteran has not yet been provided with a Travel Board hearing 
pursuant to his June 2010 request, and that request was not 
associated with the claims file at the time of the Board's July 
2010 decision.  Thus, the Board's July 6, 2010 decision was not 
based on consideration of all the available evidence and should 
be vacated with respect to the denial of the Veteran's 
application to reopen claim of entitlement to service connection 
for PTSD, the reopening of the Veteran's claim of entitlement to 
service connection for depression, and the denial of the 
underlying generalized claim for entitlement to service 
connection for a psychiatric disorder, originally claimed as 
depression and anxiety disorder.  This vacatur is based upon the 
denial of due process of law.

Accordingly, the July 6, 2010 Board decision addressing the issue 
of whether new and material evidence has been received to reopen 
the previously denied claims for entitlement to service 
connection for PTSD and depression, and the matter of entitlement 
to service connection for anxiety disorder, is vacated.


ORDER

The Board's July 6, 2010 decision in the matters of whether new 
and material evidence has been received to reopen the previously 
denied claims for entitlement to service connection for PTSD and 
depression and the matter of entitlement to service connection 
for anxiety disorder, is vacated.


REMAND

In a June 2010 correspondence, the Veteran indicated that he 
wanted a hearing before a Member of the Board at the RO (a Travel 
Board hearing).  The Veteran has not withdrawn his request for a 
Travel Board hearing.  Pursuant to 38 C.F.R. § 20.700 (2010), a 
hearing on appeal will be granted to a veteran who requests a 
hearing and is willing to appear in person.  See also 38 U.S.C.A. 
§ 7107 (West 2002) (pertaining specifically to hearings before 
the Board).  Since the RO schedules travel board hearings, a 
remand of this matter to the RO is warranted.

Therefore, in order to ensure the Veteran's due process rights, 
this case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC, for the following action:

The RO should schedule the Veteran for a 
hearing before a Veterans Law Judge (VLJ), 
at the RO, pursuant to his June 2010 
request.  The RO should notify the Veteran 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2010).  If the Veteran no longer desires 
the requested hearing, a signed writing to 
that effect must be placed in the claims 
file.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


